Citation Nr: 1135921	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, and from August 1972 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 RO decision, which denied a claim for service connection for PTSD.  The Board notes that the RO recharacterized this issue as a claim for service connection for an acquired psychiatric condition, to include PTSD in the June 2005 statement of the case (SOC).

In August 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Huntington, West Virginia RO.  A transcript of that proceeding has been associated with the claims folder.

By an April 2008 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision with respect to this issue to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court issued an order granting a January 2009 joint motion to remand (JMR) the appeal of this issue to the Board.  The appeal was returned to the Board for action consistent with the January 2009 JMR and the February 2009 Court order.  In February 2010, this issue was remanded by the Board for further development.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric condition, to include PTSD.

The Board notes that the Veteran's representative indicated on a May 2011 VA Form 9 that he wished for the Veteran to be scheduled for a Board hearing by live videoconference.  In a separate May 2011 statement submitted by the Veteran's representative, it was requested that, if service connection for an acquired psychiatric condition is not granted by the RO, this matter should be returned to the Board and scheduled for a hearing by video conference. 

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board finds that the Veteran's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Provide him and his representative reasonable advance notice of the date, time, and location of his requested hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



